Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art does not show nor suggest a poultry chiller having first and second auger sections in an elongated tank with each section having auger shafts and flights with the flights having first and second flight extensions that extend circumferentially away from the helical portions and a coupling shaft which couples the auger shafts together as well as the first auger flight and second auger flight overhanging the coupling ends of the auger shafts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       04/05/2021